Citation Nr: 1113863	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  03-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for headaches.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in San Juan, the Commonwealth of Puerto Rico, which, inter alia, denied the issues currently on appeal.

In a March 2005 decision, the Board denied issues of whether new and material evidence had been received to reopen previously denied claims for service connection for a back disability, headaches, and a psychiatric disorder; a claim for service connection for atrial hypertension; and a claim for entitlement to a compensable evaluation for the residuals of a simple fracture of the distal phalanx of the left index finger.  In doing so, the Board classified the claims pertaining to, inter alia, headaches and a psychiatric disorder in terms of whether new and material evidence had been received to reopen previously denied claims of entitlement to service connection.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  Both parties in this appellate matter filed a Joint Motion for Remand.  In a decision rendered June 22, 2006, the Court granted the Joint Motion and remanded it to the Board for further development.  The Board remanded it in December 2006 and April 2008 for such requested development.  

During the pendency of the appeal, in a September 2007 rating decision, the RO granted a 10 percent rating for the left index finger disability, effective the date of claim in December 8, 2000.  As that award was not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Subsequently, in an August 2010 decision, the Board found that new and material evidence had been received to reopen a previously denied claim for service connection for a back disability, but denied claims for service connection for a back disability and atrial hypertension, and entitlement to a disability rating in excess of 10 percent for the left index finger disability.  It also remanded the current issues on appeal for further development.  The case has returned to the Board and is again ready for appellate action.

In June 2010, the Veteran submitted additional evidence.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. 
§ 20.1304(c) (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's claims to reopen previously denied claims for service connection for headaches and for a psychiatric disorder in an October 1994 rating decision.  It notified the Veteran of the denial, but he did not initiate an appeal.

2.  The additional evidence received since the October 1994 rating decision is either cumulative or redundant of evidence previously considered, does not bear directly and substantially upon the specific matters under consideration, and is not so significant that it must be considered in order to fairly decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The October 1994 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received since the October 1994 decision to reopen the claim for service connection for headaches.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001).

3.  New and material evidence has not been received since the October 1994 decision to reopen the claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in April 2001, January 2007, July 2008, and August 2010.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

In addition, with regard to new and material evidence, as is the case here, the July 2008 and August 2010 VCAA notice letters are compliant with the decision by the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), as they sufficiently explained the bases of the prior denials (i.e., the deficiencies in the evidence when the claim was previously considered).  Furthermore, the Board notes that the August 2010 letter provided adequate notice mandated by Pelegrini, supra, regarding new and material evidence needed to reopen previously denied claims, to include the criteria for new and material evidence applicable to claims filed prior to August 29, 2001, as is the case in this matter.  

Additionally, the January 2007, July 2008, and August 2010 VCAA letters from the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in content. 

However, the Board acknowledges the RO did not provide VCAA notice pursuant to Dingess, supra, and Kent, supra, until after the rating decision on appeal; thus, there is a timing error as to the additional VCAA notice.  Dingess, supra.  In Pelegrini II, the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Here, additional VCAA notice was provided in January 2007, July 2008, and August 2010, after issuance of the initial unfavorable AOJ decision in September 2002.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after initially providing VCAA notice in April 2001, followed by subsequent VCAA, Dingess, and Kent notice in January 2007, July 2008, and August 2010, the RO readjudicated the claims in SSOCs dated in January 2010 and January 2011.  Thus, the timing defect in the notice has been rectified.  In addition, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claim.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009). 

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  The Veteran also has submitted private treatment records.  Moreover, the RO has requested that the Veteran identify and authorize the release of additional private treatment records, as indicated in the Board's remand in April 2008; however, the Veteran did not respond to these requests.  Additionally, requests to Damas Hospital for private treatment records were met with a negative response in September 2002, indicating that the Veteran had not been treated at that facility.

The RO has indicated that portions of the Veteran's service treatment records (STRs) cannot be located.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In this case, the Veteran's STRs from Old San Juan, Puerto Rico, and Stuttgart, Germany; and hospital records from Heilbronn, Germany, appear to have been destroyed in the July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  See VA memorandum dated in January 2009.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).  

In this regard, July 2008 and September 2008 responses from the NPRC indicated that the Veteran's in-service clinical records would have been part of his service personnel jacket, which has been lost due to the aforementioned July 1973 fire.  Thus, no additional STRs could be located.  In an October 2008 letter to the Veteran, the RO indicated that complete information regarding the Veteran's unit of service/organization was required to obtain these missing STRs and requested that the Veteran provide such information.  However, neither the Veteran nor his representative submitted additional records in response to this letter.  Thus, all efforts have been exhausted, and further attempts would be futile.  38 C.F.R. § 3.159(c)(2) and (3).  The Board thus finds no basis for further pursuit of these records.    

Thus, given that the RO has obtained available STRs, available medical records from the Veteran, and that further attempts to obtain missing STRs would be futile, there is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its August 2010 remand.  Specifically, in the August 2010 remand, the RO was instructed to provide to the Veteran information regarding the evidence needed to establish new and material evidence to reopen a previously denied claim under the pre-August 2001 criteria, which was provided in August 2010.  Thus, the RO has complied with the Board's August 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

The RO previously found that no new and material evidence had been received to reopen previously denied claims for service connection for headaches and for a psychiatric disorder in an October 1994 rating decision.  The RO notified the Veteran of that decision and apprised him of his procedural and appellate rights, but he did not initiate an appeal.  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Board has jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, regardless of the RO's actions, the Board must initially determine on its own whether there is new and material evidence to reopen this claim before proceeding to readjudicate the underlying merits of this claim.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  

The Court has held that, in determining whether new and material evidence has been submitted to reopen a claim, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis added).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  According to VA regulation, "new and material evidence" means evidence not previously submitted to agency decision-makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001).  

In determining whether evidence is new and material, the credibility of the evidence in question is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  



A.  Headaches

The RO denied service connection for headaches in the aforementioned October 1994 rating decision because evidence at the time showed no in-service treatment for chronic headaches and only a history of occasional headaches during service.

Evidence of record at the time of the October 1994 rating decision consisted of the Veteran's original claim application, his DD Form 214, his STRs, private treatment records dated in September 1967 and January 1968, and a statement from the Veteran's wife dated in February 1968.

The additional evidence received since the October 2004 rating decision consists of VA treatment records dated from the 1980s to March 2008; VA examination reports dated in July 2007, January 2009, and September 2009; statements from J. A. Cortes, M.D., dated in March 2001 and May 2008; a statement from R. C. Nebot, M.D., dated in November 2008; and statements from the Veteran dated in December 2000, February 2004, April 2004, September 2006, January 2008, May 2008, July 2009, and September 2009.

Upon a review of the additional evidence received since the October 1994 rating decision, the Board initially finds that VA examination reports dated in July 2007, January 2009, and September 2009; both statements from J. A. Cortes, M.D.; and the statement from R. C. Nebot, M.D., dated in November 2008, are not pertinent to the issues on appeal.  Specifically, these VA examination reports and statements from private physicians pertain to other related disorders that were previously on appeal.

Next, the Board finds that all the statements by the Veteran and his representative, including statements associated with his notice of disagreement and substantive appeal, are cumulative of evidence that was previously of record.  The Board finds the statements merely repeat and summarize the Veteran's contentions that any current headaches are related to his military service.  Cumulative or redundant evidence is not new and material.

In this regard, as a layperson without ostensible medical expertise, the Veteran is not competent to provide a diagnosis or opine on a matter requiring knowledge of medical principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Veteran's medical opinion cannot provide a basis to reopen his claim.

With respect to the remaining medical evidence - namely, VA treatment records dated from 1980s to March 2008 - the Board finds that, although this evidence is "new" and not cumulative or redundant of the record at the time of the October 1994 rating decision, it is not "material" within the meaning of 38 C.F.R. 
§3.156(a) (in effect prior to August 29, 2001).  Specifically, none of the remaining additional evidence bears directly or substantially upon the issue of service connection for headaches under consideration.  While VA treatment records show occasional complaints of, and treatment for, headaches, these treatment records fail to show that the Veteran was treated for chronic headaches during service.  There is no evidence in any of the medical records associated with the claims file that indicate a nexus between any current headaches and military service.  Thus, these records are not material within the meaning of 38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001).

Furthermore, the remaining medical evidence, either by itself or in connection with evidence previously assembled, is not so significant that it must be considered to fairly decide the merits of the claim.  In this regard, VA treatment records dated in August 1994 and August 2005 showed complaints of headaches.  Significantly, however, neither of these records provides any indication that the Veteran's headaches were incurred during service or that he has received treatment for headaches since service.  Thus, these VA treatment records are not so significant that they must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001).

Accordingly, the Board finds no new and material evidence has been received to reopen the previously denied claim for service connection for headaches; the claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B.  Psychiatric Disorder

In the aforementioned October 1994 rating decision, the RO found that no new and material evidence had been received to reopen a previously denied claim for service connection for a psychiatric disorder because evidence submitted at the time showed no in-service treatment for a psychiatric disorder and only a history of occasional nervousness during service.  There also was no evidence of a psychiatric disorder until 12 years after discharge from service.

Evidence of record at the time of the October 1994 rating decision consisted of the Veteran's original claim application, his DD Form 214, his STRs, private treatment records dated in September 1967 and January 1968, and a statement from the Veteran's wife dated in February 1968.

The additional evidence received since the October 1994 rating decision consists of VA treatment records dated from the 1980s to March 2008; VA examination reports dated in July 2007, January 2009, and September 2009; statements from J. A. Cortes, M.D., dated in March 2001 and May 2008; a statement from R. C. Nebot, M.D., dated in November 2008; and statements from the Veteran dated in December 2000, February 2004, April 2004, September 2006, January 2008, May 2008, July 2009, and September 2009.

Upon a review of the additional evidence received since the October 1994 rating decision, the Board initially finds that VA examination reports dated in July 2007, January 2009, and September 2009; and statements from J. A. Cortes, M.D., dated in May 2008, and from R. C. Nebot, M.D., dated in November 2008, are not pertinent to the issues on appeal.  Specifically, these VA examination reports and statements from private physicians pertain to other related disorders that were previously on appeal.

Next, the Board finds that all the statements by the Veteran and his representative, including statements associated with his notice of disagreement and substantive appeal, are cumulative of evidence that was previously of record.  The Board finds the statements merely repeat and summarize the Veteran's contentions that any current psychiatric disorder is caused by, or related to, his military service.  Cumulative or redundant evidence is not new and material.

In this regard, as a layperson without ostensible medical expertise, the Veteran is not competent to provide a diagnosis or opine on a matter requiring knowledge of medical principles.  Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Veteran's medical opinion cannot provide a basis to reopen his claim.

With respect to the remaining medical evidence - namely, VA treatment records dated from 1980s to March 2008, and the March 2001 statement from J. A. Cortes, M.D. - the Board finds that, although this evidence is "new" and not cumulative or redundant of the record at the time of the October 1994 rating decision, it is not "material" within the meaning of 38 C.F.R. § 156(a) (in effect prior to August 29, 2001).  Specifically, none of the remaining additional evidence bears directly or substantially upon the issue of service connection for a psychiatric disorder under consideration.  While the March 2001 statement indicated that the private physician had treated the Veteran for anxiety, and while VA treatment records show occasional complaints of, and treatment for, anxiety, these treatment records fail to show that the Veteran was treated for anxiety or another psychiatric disorder during service or that he had continuity of symptomatology since service.  There is no evidence in any of the medical records associated with the claims file that indicate a nexus between any current psychiatric disorder and military service.  Thus, these records are not material within the meaning of 38 C.F.R. § 156(a) (in effect prior to August 29, 2001).

Furthermore, the remaining medical evidence, either by itself or in connection with evidence previously assembled, is not so significant that it must be considered to fairly decide the merits of the claim.  In this regard, VA treatment records dated in August 1989, June 2004, October 2004, and November 2004 showed complaints of anxiety and a diagnosis of anxiety disorder.  Significantly, however, none of these records provides any indication that the Veteran's psychiatric disorder was incurred during service or that he has received treatment for a psychiatric disorder since service.  Thus, these VA treatment records are not so significant that they must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (in effect prior to August 29, 2001).

Accordingly, the Board finds no new and material evidence has been received to reopen the previously denied claim for service connection for a psychiatric disorder; the claim is not reopened.  38 U.S.C.A. § 5108.  Moreover, inasmuch as the Veteran has not fulfilled this threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As no new and material evidence has been received, the claim for service connection for headaches is not reopened. The appeal is denied.

As no new and material evidence has been received, the claim for service connection for a psychiatric disorder is not reopened. The appeal is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


